FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2011 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: an announcement on power generation in the first quarter of 2011 of Huaneng Power International, Inc. (the “Registrant”),made by the Registrant on April 16, 2011. Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. (Stock Code: 902) POWER GENERATION WITHIN CHINA INCREASES 28.77% IN THE FIRST QUARTER OF 2011 This announcement is made pursuant to Rules 13.09(1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. Huaneng Power International, Inc. (the “Company”) announces its power generation in the first quarter of 2011. According to the Company’s preliminary statistics, as of 31 March 2011, the Company’s total power generation within China on consolidated basis amounted to 75.431 billion kWh, representing an increase of 28.77% over the same period last year. Accumulated electricity sold amounted to 71.134 billion kWh. The increase in power generation of the Company was mainly attributable to the following reasons: 1. grasping the growth trend of the national economy in 2011 and the favourable conditions for substantial increase in the national electricity demand, the Company had expanded various marketing channels and increased power generation; and 2. Various new generating units of the Company had commenced operation since the second quarter of 2010, thereby increasing the market share. The power generation and electricity sold by each of the Company’s domestic power plants in the first quarter of 2011 are listed below (in billion kWh): Power Power Electricity generation generation sold in in the first in the first the first quarter of quarter of quarter of Domestic Power Plant Change Liaoning Province Dalian -15.29 % Dandong -12.27 % Yingkou -11.76 % Yingkou Co-generation -0.50 % Inner Mongolia Huade Wind Power – – Hebei Province Shang’an % Kangbao Wind Power – – – Gansu Province Pingliang % Beijing Beijing Co-generation -4.43 % Tianjin Yangliuqing Co-generation % Shanxi Province Yushe % Power Power Electricity generation generation sold in in the first in the first the first quarter of quarter of quarter of Domestic Power Plant Change Shandong Province Dezhou % Jining % Xindian -9.67 % Weihai % Rizhao Phase II % Zhanhua Co-generation * % Henan Province Qinbei % Jiangsu Province Nantong % Nanjing -0.29 % Taicang % Huaiyin -9.92 % Jinling (Combined-cycle) % Jinling (Coal-fired) % Qidong Wind Power -2.90 % Shanghai Shidongkou First % Shidongkou Second % Shanghai Combined-cycle % Shidongkou Power – – Chongqing Luohuang % Power Power Electricity generation generation sold in in the first in the first the first quarter of quarter of quarter of Domestic Power Plant Change Zhejiang Province Changxing – – – Yuhuan % Hunan province Yueyang % Jiangxi Province Jinggangshan % Fujian Province Fuzhou % Guangdong Province Shantou Coal-fired -1.72 % Haimen % Yunnan Province Diandong Energy * -13.18 % Yuwang Energy * % Total % * The figures representing the power generation of Shandong Zhanhua Co-generation, Yunnan Diandong Energy and Yuwang Energy for the first quarter of 2010 were for information only. These figures had not been included in the total figures for the Company’s power generation in the first quarter of 2010. The accumulated power generation of Tuas Power Limited in Singapore in the first quarter of 2011 accounted for a market share of 25.1% in Singapore, representing an increase of 0.6 percentage point as compared to 24.5% of the same period last year. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Liu Jipeng (Executive Director) (Independent Non-executive Director) Huang Long Yu Ning (Non-executive Director) (Independent Non-executive Director) Wu Dawei Shao Shiwei (Non-executive Director) (Independent Non-executive Director) Huang Jian Zheng Jianchao (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Wu Liansheng (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Liu Shuyuan (Non-executive Director) Beijing, the PRC 16 April 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By: /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:April18, 2011
